         Case 7:20-mj-10991-UA Document 3 Filed 10/14/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                    -X


 UNITED STATES OF AMERICA, CONSENT TO PROCEED BY.
                                 VIDEO OR TELE CONFERENCE
                      -against- 20-mj-10991

Ismet Korac
                      Defendants).


Defendant Ismet Korac hereby voluntarily consents to participate in the following proceeding via
(3 videoconferencing or ^ teleconferencing:

E3 Initial Appearance Before a Judicial Officer

D Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
       Indictment Form)

D Guilty Plea/Change of Plea Hearing

a BaiVDetention Hearing

D Conference Before a Judicial Officer - Assignment of Counsel




/^ ,^^^4-- l^t?^^^
Defendant's Signature
Defendant's   Signature  ^ ^ jf^v-^1 >^i^ ^ Defendant^ ^oimsel*s Signature
(Judge may obtain verbal
                  verbal fcoriSent
                         fcoriSent on
Record and Sign for Defendant)


Print Defendant's Name Print CounseI'sjQame



This proceeding was conducted by reliable video or^€le^l^n©;e^Grerte@g4echnology.

 1^/N /-V3
Date/ i TT^7t»t^rict Judge/^T.S. Magistrate Judge
